        Case 1:19-cv-09060-LGS-SN Document 88 Filed 08/25/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                      8/25/2020


ASAHI KASEI PHARMA CORP.,

                                            Plaintiff,                 19-CV-09060 (LGS) (SN)

                          -against-                                             ORDER

ENDO VENTURES LIMITED, et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        On August 20, 2020, the parties appeared for a telephonic discovery conference. As

discussed at the conference, the following deadlines will apply in this case:

        Discovery. The deadline to complete fact discovery is extended to November 13, 2020.

Plaintiff shall produce the specific discovery ordered at the conference by August 28, 2020. The

parties are directed to meet and confer regarding other internal discovery deadlines. The deadline

to complete expert discovery is not affected by this order.

        Attorneys’ Eyes Only Protocol. The parties shall file the attorneys’ eyes only protocol

by August 28, 2020.

        Settlement Conference. In light of the Court’s busy calendar, settlement conferences

must generally be scheduled at least six to eight weeks in advance. The Court will likely be

unable to accommodate last-minute requests for settlement conferences, and the parties should

not anticipate that litigation deadlines will be adjourned in response to late requests for

settlement conferences. Accordingly, the parties are encouraged to contact Courtroom Deputy
       Case 1:19-cv-09060-LGS-SN Document 88 Filed 08/25/20 Page 2 of 2




Rachel Slusher at Rachel_Slusher@nysd.uscourts.gov to schedule a settlement conference for a

time when they believe it would be productive.

SO ORDERED.




DATED:        August 25, 2020 New
              York, New York




                                                 2
